In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00411-CV
                             ________________________

              IN THE GUARDIANSHIP OF ALICE GENEVIEVE SMITH,
                        AN INCAPACITATED PERSON



                          On Appeal from the 46th District Court
                                  Wilbarger County, Texas
                Trial Court No. 26,004; Honorable Dan Mike Bird, Presiding


                                       June 9, 2015

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Alice Genevieve Smith, perfected this appeal from the trial court’s

order denying her application to restore her rights and continuing guardianship of her

estate and person. The clerk’s record was filed on January 5, 2015. After several failed

attempts to be declared indigent by the trial court, Smith was unable to make

arrangements to pay for the reporter’s record and it was not filed. By letter dated April

15, 2015, the reporter’s record was deemed filed and the due date for the filing of

Appellant’s brief was set for May 15, 2015.
       In response to this court’s letter, counsel for Appellant advised this court that

efforts to continue this appeal had been exhausted and that Appellant “no longer

intends to file Appellant’s brief.” No motion to dismiss having been filed, this court

notified counsel by letter dated May 19, 2015, that failure to timely file Appellant’s brief

by May 29, 2015, would subject the appeal to dismissal without further notice. See TEX.

R. APP. P. 38.8(a) and 42.3(b),(c). There was no response to the notice and the brief

remains outstanding.


       Consequently, we dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this court requiring action within a specified time.




                                                 Patrick A. Pirtle
                                                     Justice




                                             2